JUSTICE HEIPLE, dissenting: In People v. Beavers (1986), 141 Ill. App. 3d 790, this court determined that, for the purpose of assessing the fine, street value of a controlled substance is the price obtained in a sale between a willing seller and a willing buyer. We there found that the street value was the price paid by the narcotics agent to the defendant, rather than the so-called “going rate” quoted by the agent from law enforcement statistics. In People v. Pilcher (1986), 147 Ill. App. 3d 193, a majority of this court failed to apply the rule for determining street value as set out in Beavers, preferring to rely on the narcotics agent’s testimony about the potential street value of the drug. As I pointed out in my dissent in Pilcher, because it is impossible to obtain reliable opinion evidence as to the street value of contraband, the best evidence of value is the sale price itself. If the testimony of an undercover narcotics agent as to the value of contraband is to take precedence over the actual sale price, then there is no upper limit on value and, consequently, no upper limit on the fine that may be imposed. In this connection, it should be obvious that the primary qualification and stock-in-trade for an undercover narcotics agent is his ability to dissemble and deceive. He pretends to be somebody he is not for the purpose of encouraging others to engage in illicit drug transactions in his presence so that he can make an arrest. Then, we are expected to believe, he comes into court, takes an oath, and tells the unbridled truth. In addition to wanting to obtain the maximum penalty for those he has arrested, the agent is also motivated to puff up the value of the contraband seized and, by implication, the value of the good work he is doing. One gathers from the newspapers that every few weeks, government agents are bringing down a Piper Cub -or waylaying a speedboat with several billion dollars’ worth of marijuana or cocaine on board. I exaggerate, of course, but the pitiful truth is that the high street value of contraband is a direct result of law enforcement. The more stringent the enforcement, the higher the price. The higher the price, the more armed robberies and burglaries are committed so that users can pay for the stuff. Government has failed to control illicit drug trafficking. It has succeeded in driving up the price, and thereby, generated further crimes. But to get back to the point at issue. The legislature thought it would be a just punishment to base the fine imposed on the street value of the contraband seized. It is my opinion that, if the fine is to be based on valuation, then the only reliable figure is the price that pertained to the transaction at hand, not some off-the-wall opinion from an undercover narcotics agent. In the case at bar, the evidence established that the defendant sold 70.75 grams of cocaine to a police informant for about $67 a gram. A police officer testified that cocaine is usually purchased in smaller quantities for $100 a gram. The majority states that the defendant sold the cocaine at a “wholesale” price and that it was appropriate to base his fine on the price the ultimate consumer would pay, which it found to be $100 per gram. The majority’s decision is unsupportable. The statute requires the court to determine the street value of the drug seized and this court previously determined that the street value is the price in a sale between a willing buyer and a willing seller. The statute does not suggest that the court must speculate whether the buyer might have been able to realize a greater profit in subsequent sales if he were a sharper trader. That the drug may usually be sold in smaller quantities is also irrelevant. The best evidence of value of the drug seized in this case is the actual price realized in the transaction, which in this case was $4,750. That was the price paid by a willing buyer to a willing seller. Accordingly, the fine in this case should be reduced to $4,750. Other than the above, I agree with the majority that the defendant is further entitled to a credit against his fine for time spent in jail awaiting trial.